Citation Nr: 1827102	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  17-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to his service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a neurological disorder, claimed as shaking hands.

4.  Entitlement to a disability rating in excess of 10 percent for PTSD.

5.  Entitlement to a compensable disability rating for edema of the left lower extremity.

6.  Entitlement to a compensable disability rating for edema of the right lower extremity.

7.  Entitlement to a compensable disability rating for tinea pedis with onychomycosis of the bilateral feet. 
8.  Entitlement to service connection for residuals, seborrheic keratosis of the right temple, claimed as skin growths.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1967 to March 1970, to include combat service in the Republic of Vietnam.  He received multiple awards and medals including the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction over the claims has since been transferred to the RO in Baltimore, Maryland. 

The Board notes that the Veteran was originally represented in these matters by the Military Order of the Purple Heart of the U.S.A., as evidenced by a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) executed in March 2011.  However, in August 2013, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing J. Michael Woods as his accredited attorney.  The Board recognizes this change in representation, which is reflected on the title page of this decision.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has submitted a March 2017 statement from a private doctor that indicated the Veteran is unable to work due to his service-connected disabilities.  Thus, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board's disposition of the Veteran's claims, other than service connection for residuals of seborrheic keratosis of the right temple and TDIU, are set forth below. Those claims are addressed in the remand following the order and are being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's current sleep disability, to include OSA, is proximately due to his service-connected PTSD.

2.  At no time during the pendency of the claim does the Veteran have a disability of bilateral hearing loss for VA purposes. 

3.  At no time during the pendency of the claim does the Veteran have a current diagnosis related to shaking hands, and the record does not contain a recent diagnosis of such a disorder prior to the Veteran's filing of a claim. 

4.  The Veteran's PTSD has been characterized by a depressed mood, anxiety, and chronic sleep impairment, without more severe manifestations that more nearly approximated occupational and social impairment with reduced reliability and productivity. 

5.  Throughout the appeal period, the Veteran has an ankle/brachial index above 0.9, normal peripheral pulses, and no objective evidence of claudication on walking more than 100 yards, in either of his bilateral lower extremities.

6.  Throughout the appeal period, the Veteran's bilateral tinea pedis with onychomycosis has not affected at least 5 percent of the entire body, or at least 5 percent of exposed areas, nor has it required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during a 12-month period. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea, claimed as secondary to a service-connected psychiatric disability, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

2.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for a neurological disorder, claimed as shaking hands, have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  For the entire period on appeal, the criteria for a 30 percent disability rating, but no higher, for PTSD are met.  38 U.S.C. § 1155   (2012); 38 C.F.R. §§ 3.321 (b), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).
5.  The criteria for an initial compensable rating for edema of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7114 (2017).

6.  The criteria for an initial compensable rating for edema of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7114 (2017).

7.  The criteria for a compensable rating for bilateral tinea pedis with onychomycosis are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7813 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran in this case nor his attorney has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).




Analysis

Service Connection claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

Pertinent to all claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The United States Court of Appeals for Veterans Claims has found that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Obstructive sleep apnea 

The Veteran asserts that his diagnosed obstructive sleep apnea developed as a result of his service-connected PTSD.  The Board notes that the first and second elements of a secondary service connection claim are established.  The first element, a current disability, is reflected in multiple post-service treatment records showing a diagnosis of obstructive sleep apnea.  The second element is met by the Veteran's PTSD.  Therefore, the only remaining inquiry is whether there is a nexus between the two.

The Veteran submitted the report of a March 2016 private examination by Dr. H.S.  In his report, the doctor concluded that it was at least as likely as not that the Veteran's PTSD aided in the development, and permanently aggravated, his obstructive sleep apnea.  As rationale, Dr. H.S. explained that research has shown that PTSD and other psychiatric disorders have a common association with sleep apnea.  He quoted a recent study that determined that the arousal-based mechanism initiated by PTSD promotes the development of sleep apnea in trauma survivors.  A second study found that the treatment of sleep apnea often reduced symptoms of both it, and psychiatric symptoms; thus, the two are clearly related.  Dr. H.S. explained that the Veteran's use of a continuous positive airway pressure machine to treat his sleep apnea greatly aggravated his PTSD to the point that he was unable to use the machine, thus worsening his sleep apnea.  Dr. H.S. then provided copies of the studies he used to formulate his opinion.  

The Board finds that Dr. H.S.'s detailed opinion provides a reasonable basis for linking the Veteran's obstructive sleep apnea to his service-connected PTSD.  His conclusion was well supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Further, he cited directly to the Veteran's treatment records and provided medical research in support of his conclusions.  Therefore, the Board is satisfied that the third and final element of secondary service connection is met.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Notably, there is no contrary medical opinion of record. 

Accordingly, the benefit of the doubt will be resolved in the Veteran's favor and his claim of entitlement to service connection for obstructive sleep apnea, as secondary to service-connected PTSD, is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.400; Gilbert, supra.

Bilateral hearing loss disability

The Veteran asserts that he was exposed to loud noise while serving in the military, including rifle fire, and that such noise caused him to develop hearing loss in both ears.  

The Veteran's service treatment records show no complaints of, or treatment for, hearing problems while in service.  His February 1970 separation examination shows his ears and eardrums to be normal.

In April 2013, the Veteran underwent an audiology examination at VA.  At that time, testing revealed scores of 10, 15, 5, 35, and 35 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, in the right ear and 10, 15, 10, 20, and 20 decibels at each such level in the left.  Speech recognition scores were 100 percent in both ears.  The Veteran was diagnosed with sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the right ear, and sensorineural hearing loss in the frequency range of 6000 Hertz or higher in the left.  The examiner found that the Veteran had normal hearing, bilaterally. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Board finds that service connection for bilateral hearing loss is not warranted.  The results of the April 2013 VA examination show that the Veteran's hearing is not within the range considered to be a disability for VA purposes.  As noted above, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As the Veteran's hearing does not meet this criterion, the Board must conclude the Veteran does not currently have a hearing disability.  Without competent evidence of a diagnosis of hearing loss, sufficient for VA purposes, there is no disability for which service connection can be granted, and the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also Caluza, supra; Brammer, supra.

Neurological disorder 

The Veteran contends that he currently experiences a neurological disorder that manifests itself as shaking hands.  He asserts generally that it is related to his service.  He has not provided details concerning an in-service onset or any specific link between the condition and any in-service event.  The Board notes that the Veteran's service treatment records show no evidence of complaints, treatment, or diagnoses referable to the hands.  

Similarly, the Board notes that a thorough review of the Veteran's post-service VA treatment records fails to reveal a diagnosis of a hand disorder, or any condition related to the bilateral hands.  The Board thus finds that service connection for a neurological disorder, claimed as shaking hands, cannot be established, as the record fails to demonstrate that the Veteran had any such current disability during the pendency of his claim.  In a March 2013 statement, the Veteran indicated that his VA dermatologist noted tremors in the Veteran's right hand.  However, there is no indication in the record of such a finding.  Furthermore, the record does not contain a recent diagnosis of disability prior to his filing of a claim.  See McClain, supra; Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this regard, despite his assertions, there are nevertheless no competent diagnoses related to a neurological disorder of the Veteran's hands at any point during the appeal period.  

Therefore, even in consideration of Romanowsky, the record fails to reveal a recent diagnosis of disability prior to his filing of a claim.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. 
§ 1110.  Thus, where, as here, the collective lay and medical evidence, or lack thereof, indicates that, fundamentally, the Veteran does not have the current disability due to disease or injury for which service connection can be granted, there can be no valid claim for service connection.  See Brammer, supra; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

Furthermore, as for any assertions by the Veteran as to the diagnosis of a disability manifested by shaking hands, the Board finds that such assertions do not provide probative evidence in support of the claim.  The formal diagnosis of such a disorder is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the diagnosis of a neurological disability is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (providing that lay persons are not competent to diagnose disabilities such as cancer).  Specifically, the diagnosis of a neurological disorder requires specialized training regarding the nervous system, and as the Veteran is not shown to be other than a layperson without such appropriate training and expertise, he is not competent to render a probative opinion the medical matters upon which his claim turns.  Id.  Hence, such lay assertions as to diagnosis have no probative value.

Therefore, based on the foregoing, the Board finds that service connection for a neurological disorder manifested by shaking hands is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Increased Rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  As with service connection claims, all benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3; Gilbert, supra.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, the General Rating Formula For Mental Disorders.  Under that code, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a). 

Here, VA mental health treatment notes consistently showed that the Veteran experienced night sweats and nightmares related to his PTSD, although the nightmares were reduced by the Veteran's treatment for obstructive sleep apnea.  On occasion, he was found by VA treatment providers to have mild to moderate depression.  He reported during the appeal period that he experienced anxiety and irritability as well.  

He was consistently described by VA treatment providers and alert and attentive, oriented to all spheres, cooperative and reasonable.  He displayed no abnormal thought process or content, and never endorsed suicidal or homicidal ideation.  

Based on the foregoing, the Board finds that, throughout the appeal period, the Veteran's PTSD has been characterized by a depressed mood, anxiety, and chronic sleep impairment.  The lay and medical evidence of record shows that the Veteran's symptoms have resulted, at worst, in occupational and social impairment with an occasional decrease in work efficiency, throughout the appeal period.  See 38 C.F.R. § 4.126 (a).  Although he was generally functioning satisfactorily, with behavior, self-care and conversation normal, there were periods where his symptoms impaired his ability to work efficiently or interact with others.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by a 30 percent rating throughout the period on appeal.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411. 

As noted previously, the next-higher rating, 50 percent, is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Board finds that the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he was active in his church and has friends.  He was married to his second wife, and had been for many years.  Other than impairment with sleep, depression and anxiety, the evidence shows that the Veteran was generally functioning satisfactorily, with routine behavior, self-care, and conversation all normal.  There was no evidence of a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; inability to understand complex commands; or memory deficiencies.   Nothing in the evidence showed impaired judgment; impaired abstract thinking; or disturbances of motivation or mood.  The Board finds that the Veteran's PTSD symptomatology does not result in more than mild social impairment for this time period.

As the Veteran's symptoms do not meet the rating criteria for a higher, 50 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for a 70 or 100 percent rating.  Nothing in the evidence shows any suicidal ideation, illogical speech, gross impairment in thought processes or communication, or disorientation to time and place.  The Board finds that the Veteran's symptoms are of the level of occupational and social impairment consistent with a 30 percent rating.  See 38 C.F.R. § 4.21 (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).  Thus, the Board concludes, with resolution of doubt in the Veteran's favor, that a 30 percent rating is warranted for the entire period on appeal, under DC 9411. 38 C.F.R. §§ 4.3, 4.7.

Edema of the bilateral lower extremities

The Veteran contends that his service-connected edema of the bilateral lower extremities is more disabling than currently evaluated.  His disability is currently rated as noncompensable under Diagnostic Code 7114, which evaluates arteriosclerosis obliterans.  

Under Diagnostic Code 7114, a 20 percent rating, which is the minimum compensable rating available under this code, is assigned for arteriosclerosis obliterans with claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent rating is assigned for arteriosclerosis obliterans with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is assigned for arteriosclerosis obliterans with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is assigned for arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, Code 7114 (2017).  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017).

Notes following Diagnostic Code 7114 provide that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Code 7114, Note (1).  Residuals of aortic or large arterial bypass surgery or arterial graft are evaluated as arteriosclerosis obliterans. 38 C.F.R. § 4.104, Code 7114, Note (2).  The ratings are for involvement of a single extremity; if more than one extremity is affected, each extremity is evaluated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable. 38 C.F.R. § 4.10, Diagnostic Code 7114, Note (3).

After careful review of the record, the Board concludes that a compensable disability rating is not warranted.  Specifically, the medical evidence of record shows that the Veteran's ankle/brachial index was at the worst 1.20 for the left lower extremity and 1.18 for the right lower extremity during the appeal period, as noted in a May 2013 examination.  In addition, the Veteran's peripheral pulses were normal throughout the appeal.  At a March 2011 VA examination, the Veteran denied a history of claudication, and while he occasionally experienced cramps, they were not affected by walking.  The Board notes that the Veteran's VA treatment reflect multiple instances where the Veteran, in an effort to lose weight, reported walking long distances and riding a bicycle for up to 3 miles a day, twice a week.  There is no evidence in the record that such activities caused claudication, or cramping.  

The Board notes that the criteria for a 20 percent disability rating in Diagnostic Code 7114 is conjunctive in that the evidence must show that the Veteran has claudication on walking more than 100 yards and diminished peripheral pulses or claudication on walking more than 100 yards and ankle/brachial index of 0.9 or less.  Review of the evidence of record shows that this is not the case.  It follows that, as the Veteran does not have claudication on walking less than 25 yards on a level grade at 2 miles per hour, a 60 percent disability rating is likewise not warranted.  As the preponderance of the evidence shows that the Veteran did not have diminished peripheral pulses, deep ischemic ulcers, claudication on walking between 25 and 100 yards or less than 25 yards on a level grade at 2 miles per hour, or an ankle/brachial index of 0.9 or less at any time during the appeal period, the disability picture does not support the claim for disability rating in excess of 0 percent.  Therefore, a compensable rating for edema is not warranted.

Additionally, there is no indication that the Veteran's bilateral lower extremity edema warrants a compensable rating under any other diagnostic code.  Note (2) of Code 7114 specifically states that any residuals of arterial graft or bypass surgery should be rated as arteriosclerosis obliterans under Code 7114.  The evidence shows that the Veteran has not had grafting or surgery on account of his edema.  Further, there is no evidence of other cardiovascular symptoms due to his edema which would warrant an initial compensable rating under any other diagnostic code relating to the cardiovascular system.  See 38 C.F.R. § 4.104, Codes 7000-7113, 7115-7123 (2017).

In sum, the Veteran's edema of the bilateral lower extremities has been properly rated as noncompensable under Diagnostic Code 7114.  In reaching such a conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine does not apply.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017).

Tinea pedis with onychomycosis 

The Veteran asserts that he is entitled to a compensable rating for his bilateral tinea pedis with onychomycosis, which is rated under 38 C.F.R. § 4.118, Diagnostic Code 7813.  

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118.  As this Diagnostic Code is specific to the Veteran's service-connected tinea pedis with onychomycosis, no other Diagnostic Code relating to skin disabilities may be employed to rate his disability.  See Copeland v. McDonald, 27 Vet. App. 333 (2015). 

Here, as the competent evidence of record indicates that the Veteran's disability does not involve his head, face or neck or scarring, it is properly rated under Diagnostic Code 7806. Diagnostic Code 7806 provides that a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past 12 month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12 month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.

In this case, the Board finds that the preponderance of the evidence is against a finding a compensable rating is warranted for the Veteran's service-connected bilateral tinea pedis with onychomycosis at any point during the appeal period.  In this regard, an April 2013 VA examiner specifically found that the skin disorder affects less than five percent of the entire body, and does not affect any exposed areas.  The Veteran himself does not assert otherwise.  In addition, there is no evidence that his bilateral tinea pedis with onychomycosis has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  An October 2011 private treatment record shows that the Veteran was prescribed a topical cream and an oral anti-fungal drug.  As neither the cream nor drug were corticosteroids or other immunosuppressives, a compensable rating based on their use is not warranted.  Id. 
  
Thus, the preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  Therefore, a compensable rating for the Veteran's bilateral tinea pedis with onychomycosis must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for obstructive sleep apnea, as due to PTSD, is granted. 

Service connection for bilateral hearing loss is denied.  

Service connection for a neurological disorder, claimed as shaking hands, is denied. 

A 30 percent disability rating for PTSD is granted.

Entitlement to an initial compensable disability rating for service-connected edema of the bilateral lower extremities is denied.

A compensable disability rating for tinea pedis with onychomycosis of the bilateral feet is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159   (2018).
The Veteran seeks service connection for seborrheic keratosis of the right temple, claimed as skin growths.  He asserts that he developed skin growths as a result of his in-service exposure to herbicide agents.  The Board notes that such exposure has been conceded. In a March 2013 statement related to his claim, the Veteran reported that his VA dermatologist indicated that the non-cancerous skin growths developed as a result of exposure to herbicide agents.  

The Veteran has not been afforded a VA examination with respect to his claimed skin disorder.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id.   

In consideration of the Veteran's conceded in-service herbicide exposure, his symptomatology, and a statement by the Veteran's doctor of a possible link between the two, the Board finds that the threshold requirements of McLendon have arguably been met with respect to this claim, warranting an examination in accordance with VA's duty to assist.

Finally, the Board finds that the Veteran's inferred claim for TDIU is not fully developed for appellate review, as the Veteran has not been provided with notice of the laws and regulations governing TDIU. Accordingly, the matter must be remanded to initiate this due process.  See 38 C.F.R. § 4.16.  In addition, the Veteran does not meet the schedular criteria for a TDIU based on his current disability ratings. See 38 C.F.R. § 4.16 (a).  However, the outcome of the Board's remand concerning his claim for service connection for a skin disorder could affect his combined disability evaluation and, as a result, his entitlement to TDIU.  Therefore, consideration of the Veteran's TDIU claim, once developed, should be deferred pending the outcome of his service connection claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA dermatological examination to determine the nature and etiology of any currently manifested seborrheic keratosis.  The claims file should be made available for review.  The examiner should note that in-service exposure to herbicide agents is conceded. 

After examining the Veteran, the examiner is asked to determine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current seborrheic keratosis is related to conceded exposure to herbicide agents during active duty service.  

2.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate a TDIU claim.  He should also be asked to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The AOJ should then adjudicate this matter, to include referral for extraschedular consideration, if necessary.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


